HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST Hatteras Alpha Hedged Strategies Fund Hatteras Long / Short Equity Fund Hatters Long / Short Debt Fund Hatteras Hedged Strategies Fund Each a series of Hatteras Alternative Mutual Funds Trust No Load Shares Class A Shares Class C Shares Institutional Class Shares November 28, 2012 Supplement to the Prospectuses and Statement of Additional Information (“SAI”) dated April 30, 2012, as supplemented Effective immediately, Nicholas Investment Partners, L.P., a sub-advisor to the Underlying Funds Trust, is managing a portion of the Market Neutral portfolio. Nicholas Investment Partners, L.P. had been managing a portion of the Relative Value – Long/Short Debt portfolio. Please retain this Supplement with your Prospectuses and SAI for future reference.
